— Order, Supreme Court, New York County, entered January 5, 1979, unanimously modified, on the law and the facts, to the extent of granting the attorneys for the temporary receiver, the sum of $35,000 for legal services rendered, and otherwise affirmed, without costs. The attorneys for the receiver have been serving in that capacity since 1964; as a result of their services they succeeded in settling an action for the sum of $230,000 in their client’s favor (distributable among 150 claimants) which moneys had been misappropriated by officers and employees of Development Services, Inc. Further, the attorneys succeeded in recovering an additional $30,000, and $15,000 in interest has *538accrued, by the investment of the recovered funds. All parties were informed that the attorneys were requesting a fee of $30,000 (later raised to $35,000 as a result of additional services rendered), and the record indicates that all parties indicated their agreement that the requested fee was reasonable. The Justice presiding on the application stated "Although I would have approved the requested fee as well warranted and reasonable, I am precluded from signing this interim order in the light of my designation as a Justice of the Appellate Division”. Thus, the application was made returnable before another Justice of the Supreme Court. On the return date, the claimants, creditors, attorneys, and the Attorney-General, did not submit any opposition to the application. Further, no briefs on that position have been submitted on this appeal. We find that the fee requested was both reasonable and proper. Concur—Sandler, J. P., Bloom, Markewich and Ross, JJ.